DETAILED ACTION
1.         Claims 1-15 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 3.	Claims 1, 6 and 15 are objected  because of  the term “ smoothes” is not clearly define or if it is misspelled and should state “smoothen”. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.         Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            Claim 5  recites “evaluator  divides the direction by a predetermined length”. It is not clear how the direction is divided by a length. Instead the direction can be divided by angle but not by direction, since angle is an indication of orientation.  Appropriate correction or clarification is required.  For examination purpose angle instead of length is applied.  

Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.         Claims 1, 5, 7, 11, 13, 14 and 15  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by   PELISSIER; Laurent, (hereafter Pelissier), US 20170143313 A1,  published on  May 25, 2017 .

Regarding to claim 1,   Pelissier teaches An ultrasonic imaging apparatus (Abstract, An apparatus for generating high quality, high frame rate images in a handheld or hand-carried ultrasonic imaging machine or handheld probe) comprising: 
an evaluator that generates a filter control signal (Figs.1 and 4, [0088], a controller 110 configure to  increase a degree of speckle-reduction filtering. Thus, the filters shown in Fig.4 that carry out speckle noise reduction receive a control signal from the controller 110 in order to carry out the noise reduction process. Accordingly  the evaluator corresponds to the controller ), in which the evaluator receives one or more time-series ultrasonic signals obtained by receiving an ultrasonic wave from a subject by an ultrasonic probe after transmitting an ultrasonic wave from the ultrasonic probe to the subject (Figs. 1B,8 [0033], [0076], A transducer 106 which is driven by a transmitter 108 to transmit ultrasound signals into a patient under control of a controller 110, and ultrasound echo signals are received at transducer 106.As shown in Fig.1B,  the signal processor 112 receives the ultrasound echo(reflected)  signal  through the receiver112  transmitted from the transducer 106.  Then the controller 110 receives encoded ultrasound echo  signal through the communication units 156A), and generates the filter control signal for setting a characteristic value of a filter for removing noise contained in the ultrasonic signal (Fig.4, [0050], [0068], Structural elements are identified within the image and used to adjust the filtering parameters to most effectively reduce noise while minimizing degradation of structures within the image. Final enhanced image is produced by a summation of low-pass filter and weighted high-pass or all-pass filter responses. Thus, the filtering parameters, i.e., the weight assigned to the high pass filter, adjusted by the control signal generated by the controller 110), for a time-series direction of the ultrasonic signal or for a predetermined direction or region set in a signal space of two or more dimensions in which a plurality of the ultrasonic signals are arranged ([0076] FIG. 9A shows 2D region of an ultrasound image its original form affected by noise. FIGS. 9B to 9D show the same image with speckle reduction applied); 
a filter processor that removes the noise by processing the ultrasonic signal of the corresponding signal characteristic value by the filter having the characteristic value set based on the filter control signal ([0068], claim 1,  Pelissier specifically teaches the steps that includes , applying a speckle reduction filter to the downsampled ultrasound image , applying smoothing and edge preservation filters to the downsampled ultrasound image to yield a filtered image, and  the final enhanced image is produced by a summation of low-pass filter and weighted high-pass or all-pass filter responses. The filter characteristic value corresponds to the weight assigned to the high pass filter, since Applicant disclosed  filter characteristic as weight assigned to the filter. Further as shown in Fig. 1B,  the filters signals  that includes  weighted signal filters are processed by signal processor, and the signals are controlled by the controller 110); and 
an image processor that generates an image using the ultrasonic signal from which the noise has been removed by the filter processor(claim 17, upsampling the filtered image making a combined image by weighted combination of the upsampled filtered image with the ultrasound image according to predetermined image weights, thus generate noise free (upsampled filtered) image), wherein a smoothing processor that smoothes distribution of the filter control signal in the direction or region  and/or distribution of the ultrasonic signals after filter processing is disposed between the evaluator and the filter processor and/or between the filter processor and the image processor (Fig.4, [0050],[0053], [0059], [0063],  Fig. 4 Structural elements are identified within the image and used to adjust the filtering parameters to most effectively reduce noise while minimizing degradation of structures within the image. The filtering identifies edges within the image and apply smoothing in directions that are along the edges and not across the edges. In addition an enhance filter is applied to the image. The enhance filter  comprise a structure-preserving smoothing filter. Further the quadrature filters each perform filtering in a different direction. Four quadrature filters are used with angles corresponding to 0., 45., 90., and 135.degree).

Regarding  to claim 5,   Pelissier teaches the evaluator divides the direction or region by a predetermined length or area unit, and generates the filter control signal for each division ([0063] the quadrature filters each perform filtering in a different direction. Four quadrature filters are used with angles corresponding to 0., 45., 90, and 135.degree.  Each directional filter yields as output a corresponding directional image having pixel values q(i, j). Thus, the image is  directionally segmented pixel by pixel bases and  four quadratic filter are applying based on the location  of the directional the pixels)  

Regarding  to claim 7, Pelissier teaches the filter processor weights the characteristic value of the filter and performs a convolution operation with the ultrasonic signal (Fig.4, [0059] In operation S414 the image output by the enhance filter is combined in a weighted sum with the original image and an edge-filtered image yielded by operation S418. The weighting between the three images may be pre-determined. The resulting combined image then be blended with the original image at a weighting of, for example, 50-60% for the combined image and 40-50% for the original image. Thus, combine images unit S414 blended the images  and generate a single  image using image convolution operation.  In image processing field it is known that the operation of a convolution converts all the pixels in its receptive field into a single value). 

Regarding  to claim 11,   Pelissier teaches a transmission controller that transmits a transmission signal to the ultrasonic probe to transmit the ultrasonic wave to the subject ([0088], Controller 110 check to determine whether or not the bandwidth required to transmit the ultrasound image data exceeds the set bandwidth. Thus, the controller 110 send a control signal to the transmitter 106 to verify  the ultrasound signal bandwidth requirement for  transmission) wherein in addition to generating the filter control signal (Figs.1 and 4, [0088], a controller 110 configure to  increase a degree of speckle-reduction filtering by  generating  a control signal), the 
evaluator generates and outputs a transmission control signal for controlling the transmission controller([0088], as discussed above  the Controller 110 check to determine whether or not the bandwidth required to transmit the ultrasound image data is satisfied  or not by  comparing the bandwidth requirement with the set bandwidth), and 
the transmission controller changes the ultrasonic wave transmitted from the probe by changing the transmission signal based on the transmission control signal ([0088]-[0089], Controller 110  check to determine whether or not the bandwidth required to transmit the ultrasound image data exceeds the set bandwidth. If so, controller 110 automatically adjust parameters to reduce the required bandwidth. For example,  the controller 110 
automatically adjust parameters by reducing one or more of ultrasound frame rate. Changing the transmission signal based on the transmission control signal  corresponds adjust parameters to reduce the required bandwidth transmission of the ultrasound wave).

Regarding  to claim 13,   Pelissier teaches comprising a synthesis processor (Fig.4 unit S414, image combining unit) that weights and synthesizes the ultrasonic signal from which the noise has been removed by the filter processor and the ultrasonic signal before the noise is removed by the filter processor, wherein the image processor generates the image using the ultrasonic signal synthesized by the synthesis processor (Fig. 4 [0050], [0059], Fig.4. The image combining  unit S414 receives  filtered images filtered by Low- Pass Filter S404, Enhance filter S410 edge filter 416 and  also input (not filtered ) image, then synthesize these images and output synthesized image).  

Regarding  to claim 14,   Pelissier teaches an operation unit that receives weights used for weighting by the synthesis processor from a user ( Fig. 4, [0055], [0059] In operation S414 the image output by the enhance filter is combined in a weighted sum with the original image and an edge-filtered image yielded by operation S418. The weighting between the three images may be pre-determinedThe resulting combined image may then be blended with the original image at a weighting of, for example, 50-60% for the combined image and 40-50% for the original image. In optional operation S406 the image is down sampled. A typical scaling factor for downsampling is 50%. The scaling may be predetermined or may be changed by the user).

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 1.

Claim Rejections - 35 USC § 103

7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, US 20170143313 A1 , in view of Azuma; Takashi, (hereafter Azuma) US 20090163816 A1, published on June25, 2009.  

Regarding  to claim 3,   Pelissier teaches generates the filter control signal for setting the characteristic value of the filter for removing the noise contained in the ultrasonic signal, for the direction or region, according to the signal characteristic value (Figs,4-5, 9, [0059], [0068], for example  in operation S512, Fig.5,  the final enhanced image is produced by a summation of low-pass filter and weighted high-pass or all-pass filter responses. The characteristic value of the filter corresponds to the weight assigned to the high pass filter under the control of the controller 110 shown in Fig.1B, Fig.9 shows the  FIG. 9A is an example of an ultrasound image region  in its original state. FIGS. 9B to 9D show the image of FIG. 9A with speckle reduction applied. The reduction is carried out using the filters described above).  
            However, it is noted that Pelissier does not teach “wherein the evaluator calculates distribution of signal characteristic values of the ultrasonic signal for a time-series direction of the ultrasonic signal or for a predetermined direction or region set in a signal space of two or more dimensions in which the ultrasonic signals are arranged,” 
On the other hand Azuma specifically teaches wherein the evaluator calculates distribution of signal characteristic values of the ultrasonic signal for a time-series direction of the ultrasonic signal  (Claim 1, [0026] Azuma specifically teaches a transmitter having a transmission signal generating circuit for generating an ultrasonic wave made by continuous wave or pulse wave and selectively transmitting the ultrasonic wave to a subject via the ultrasonic probe. FIG. 4A shows the frequency distribution of the intensity difference between pixels in a typical ultrasonic image Further. FIG. 5A shows the histogram of original ultrasound  data in terms of frequency as a function of intensity.  The distribution of signal characteristic values of the ultrasonic signal for a time-series direction corresponds to frequency distribution of the intensity difference between pixels) or for a predetermined direction or region set in a signal space of two or more dimensions in which the ultrasonic signals are arranged (the frequency distribution of the intensity difference between pixels and  ultrasonic wave are described  in two dimensional space)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a  gamma curve (intensity correction curve) taught by Azuma ([0026]) into Pelissier. 
The suggestion/motivation for doing is to allow user of Pelissier to control the overall brightness of  the ultrasound images, and  properly display brightness of the images on a display device. 

Regarding  to claim 12,   Pelissier teaches the evaluator transmits the ultrasonic wave to the subject (Claim 1, [0026] a transmitter having a transmission signal generating circuit for generating a ultrasonic wave made by continuous wave or pulse wave and selectively transmitting the ultrasonic wave to a subject via the ultrasonic probe), obtains the ultrasonic signal ( [0033], [0076], as discussed in claim 1 above, and as shown in Fig.1B,  the signal processor 112 receives the ultrasound echo(reflected)  signal  through the receiver112  transmitted from the transducer 106.), and calculates ultrasonic transmission parameters for reducing the noise (Fig. 4, [0055], [0059] In operation S414 the image output by the enhance filter is combined in a weighted sum with the original image and an edge-filtered image yielded by operation S418. Transmission parameters for reducing the noise corresponds to the  filter signal that contained weight  sum to reduce the noise associated to the ultrasound signal).
On the other hand Azuma specifically teaches transmits the ultrasonic wave to the subject by a predetermined prescan sequence( Fig.1 units 3 and 4, [008], [0021], a pulse/CW transmit signal generator 3 for generating a transmission waveform on the basis of the control 
unit 4,  and transmitter having a transmission signal generating circuit for generating an ultrasonic wave made by continuous wave or pulse wave and selectively transmitting the ultrasonic wave to a subject via the ultrasonic probe)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a  gamma curve (intensity correction curve) taught by Azuma ([0026]) into Pelissier. 
The suggestion/motivation for doing is to allow user of Pelissier to control the overall brightness of  the ultrasound images, and  properly display brightness of the images on a display device. 

9.         Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, US 20170143313 A1 , in view of Tung; Yu-Teng, (hereafter Tung) US 20190282205 A1, published on September 19, 2019.   

Regarding claim 4,  while Pelissier teaches the limitation of claim 1, but Pelissier fails to teach the limitation claim 4.  
On the other hand Tung specifically teaches  the evaluator includes a learning model, and the learning model has been trained by teacher data, that uses an ultrasonic signal as input data and a filter control signal suitable for removing the noise from the ultrasonic signal as output data ([Fig.1, [0018], [0020], Tung specifically teaches a  learning system  that include a first neural network 14which  has been trained for filtering noise from the target ultrasound image TI.  Specifically  the system prepare a plurality of training samples in advance, wherein each of the training samples comprises the aforesaid target ultrasound image TI and the aforesaid first reference ultrasound images RI1-RI5, and the position of the noise in the target ultrasound image TI has been known. Then, the training samples are inputted into the first neural network 14 to train the first neural network 14 to filter the noise from the target ultrasound image T).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a machine learning method to remove noises from ultrasound image taught by Tung  into Pelissier.
The suggestion/motivation for doing is to allow user of Pelissier to  build a very effective  and dynamically adjustable  noise removing filter  by utilizing  a large volume of  training data trained using the machine learning algorithm. 



Regarding claim 8,  while Pelissier teaches the limitation of claim 1, but Pelissier fails to teach the limitation claim 8. 
On the other hand Tung specifically teaches  the evaluator includes a trained learning model that uses the ultrasonic signal as an input and outputs the filter control signal ([0018], [0020], Tung specifically teaches  the neural network type filter 12′ has been trained for filtering noise from the target ultrasound image TI according to the first characteristic parameter F1 generated by the first neural network 14).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a machine learning method to remove noises from ultrasound image taught by Tung  into Pelissier.
The suggestion/motivation for doing is to allow user of Pelissier to  build a very effective  and dynamically adjustable  noise removing filter  by utilizing  a large volume of  training data trained using the machine learning algorithm. 

10.         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, US 20170143313 A1 , in view of YANAGIDA AKIKO, (hereafter Yanagida) JP 2002044413 A, published on February 08, 2002.   

Regarding claim 6,  Pelissier teaches smoothing processor smoothes the filter control signal (Fig.4, [0050],[0053], [0059], [0063], as discussed in claim 1above  Fig. 4 illustrates  the filtering identifies edges within the image and apply smoothing in directions that are along the edges. In addition an enhance filter is applied to the image. The enhance filter  comprise a structure-preserving smoothing filter.)
It is  noted that Pelissier  does not specifically teach “the evaluator sets the adjacent divisions to partially overlap each other, and the smoothing processor smoothes the filter control signal in a portion where the divisions overlap each other”.
On the other hand Yanagida specifically teaches the evaluator sets the adjacent divisions to partially overlap each other, and the smoothing processor smoothes the filter control signal in a portion where the divisions overlap each other  (claims 1 and 5,  [0005], Yanagida specifically teaches a plurality of partial radiation images having an overlapping area where a common subject portion is projected, and each of the partial radiation images is input. an attention area setting means recognizes the overlap area by analyzing image signal values of the plurality of partial radiation images.  In addition one image processing condition is applied to the entire combined radiographic image, so that a density or luminance step at the combined position and discontinuity in frequency characteristics are reduced. A smooth joint can be obtained without any occurrence, see section [E] last pare).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of segmenting a medical image into a plurality of portion and deleting an unnecessary image portion (i.e. image portion having no  relevant medical image information) accompanying generation of a combined radiation image taught by Yanagida ([0087] step 7) into Pelissier.
The suggestion/motivation for doing is minimize  memory space and  maximize a computing time of image processing steps. 

11.         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, US 20170143313 A1 , in view of Silberman; Nathan (hereafter Silberman), US 20190307428 A1 published on October 10, 2019. 

Regarding claim 2, while Pelissier teaches the limitation of  claim 1 , but fails to teach the limitations of claim 2.
On the other hand Silberman specifically teaches wherein the time-series ultrasonic signal is a signal in a depth direction of the subject (Fig.4 [0025], [0028], Silberman specifically teaches in order to determine deep anatomical structures, the processing circuitry  determine whether substantial echoes are reflected back from beyond a threshold depth following transmission of test low-frequency ultrasound waves. Thus, the ultrasound waves send to a subject in  depth direction), and the predetermined direction set in the signal space is a direction in which frames obtained at the same position of the subject at different times are arranged ([0026], Silberman specifically teaches in order to produce the “best” set of ultrasound images, testing multiple sets of imaging parameter values include obtaining, from the ultrasound system, multiple sets of ultrasound images produced from the same location on a subject using different sets of imaging parameter values.  Thus, the different sets of imaging parameter obtained at different times)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of obtaining multiple ultrasound images from the same location of a person by varying imaging parameters  taught by Silberman into Pelissier.
The suggestion/motivation for doing is to allow user of Pelissier to determine best set of ultrasound images by calculating a quality for each of the sets of ultrasound images (Silberman: [0026]).

12.         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, US 20170143313 A1 , in view of FUKUMOTO; TAKETOMO (hereafter Fukumoto) JP 2006255022 A published on September 28, 2006.  

Regarding  claim 9, Pelissier a controller that causes the evaluator to calculate (Figs.1 and 4, [0088],  as discussed in claim 1 above a controller 110 configure to  increase a degree of speckle-reduction filtering. Thus, the filters shown in Fig.4 that carry out speckle noise reduction receive a control signal from the controller 110 in order to carry out the noise reduction process in  ultrasound image affected by noise as shown  FIGS. 9B to 9D s . Accordingly  the evaluator corresponds to the controller), 

However, it is noted  Pelissier does not specifically teach “a controller that causes the evaluator to calculate an initial value of the filter control signal, by a predetermined prescan sequence and obtaining the ultrasonic signal”, although Pelissier teaches a controller that causes the evaluator to calculate the filter control signal as discuss above.  

On the other hand Fukumoto specifically teaches  a controller that causes the evaluator to calculate an initial value of the filter control signal in advance by transmitting the ultrasonic wave to the subject ([0003], [0038], Fukumoto specifically teaches   for example, before the first data received by the ultrasonic diagnostic apparatus is input from the extrapolation unit 2, appropriate initial values are output from the control unit 8 to the initial value lines 47 and 48, and initial value setting is performed. The control unit 8 sets the selectors 40 and 43 to be connected to the signal on the OFF side as shown in FIG. Accordingly, as shown in FIGS. 5B and 5C, the initial values X1 and X2 of the first high-pass filter 3 are output to the lines 41 and 44, thereby setting the initial value of the filter) by a predetermined prescan sequence and obtaining the ultrasonic signal ([0003],  Fukumoto specifically teaches  the probe 102 connected to the transmission unit 101 irradiates the living body with an ultrasonic pulse based on a signal from the transmission unit 101, and receives an ultrasonic pulse echo that is a reflected wave thereof and converts it into an electrical signal.)

It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of  assigning  an initial values of the high pass filters suitably taught by Fukumoto into modified  Pelissier.
The suggestion/motivation for doing is to prevent data discontinuity at a time of data input (Fukumoto : ([0010])),  and also to carry out forward filtering  after performing backward filtering without affecting a symmetry of the phase transition in both filtering (Fukumoto : [(0030)]). 

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, US 20170143313 A1 , in view of Fukumoto, JP 2006255022 A, published on September 28, 2006, as applied to claims 1 and 9 above, and further in view of Silberman, US 20190307428 A1. 
.  
            Regarding claim 10,  Pelissier in view of Fukumoto teaches the limitations of claim 9 but fails to teach the limitation of calm 10. 
On the other hand  Silberman teaches  the prescan sequence, ultrasonic waves with the same transmission conditions are repeatedly transmitted to the subject multiple times ([0026],  in order to produce the “best” set of ultrasound images, testing multiple sets of imaging parameter values include obtaining, from the ultrasound system, multiple sets of ultrasound images produced from the same location on a subject using different sets of imaging parameter values. Thus,  series of ultrasound transmission  using  different imaging parameter  is applied  in order to generate multiple sets of ultrasound images)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of obtaining multiple ultrasound images from the same location of a person by varying imaging parameters  taught by Silberman into modified Pelissier.
The suggestion/motivation for doing is to allow user of Pelissier to determine best set of ultrasound images by calculating a quality for each of the sets of ultrasound images (Silberman: [0026]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793